Citation Nr: 1648110	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  11-21 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for cancer of the parotid gland (salivary gland).

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to burial benefits. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, which included service in the Republic of Vietnam.  He died in April 2010, and the appellant is the Veteran's surviving spouse.  She has been substituted into this appeal.

This matter is before the Board of Veterans Appeals (Board) on appeal of decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims were remanded by the Board in March 2013 and August 2014 for a Travel Board hearing.  The appellant testified before the undersigned Veterans Law Judge (VLJ) in July 2016.  A transcript is included in the claims file.  Accordingly, the Board finds that VA at least substantially complied with the Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).



FINDINGS OF FACT

1.  The Veteran was exposed to an herbicidal agent during his period of service in Vietnam.

2.  The Veteran died in April 2010, due to respiratory failure and the effects of salivary gland carcinoma.

3.  At the time of the Veteran's death, claim of entitlement to service connection for salivary gland cancer was pending before VA.

4.  The probative evidence demonstrates that it is at least as likely as not that the Veteran's salivary gland cancer is etiologically related to his active service to include herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for salivary gland cancer have been met.  38 U.S.C.A. §§ 1110, 1116, 5107, 5121, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.1010 (2016). 

2.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.312 (2016).

3.  The criteria for entitlement to service-connected burial benefits are met.  38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. § 3.1704 (2016).


	(
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Board grants the appellant's claims, there is no need to further discuss VA's duties to notify and assist.

II.  Service Connection for Salivary Gland Cancer

The appellant seeks entitlement to service connection for salivary gland cancer.  As not she has been substituted into the Veteran's appeal under 38 C.F.R. § 3.1010, and seeks benefits due her based on this claim (accrued benefits).  Prior to his death, the Veteran contended that his salivary gland cancer was due to herbicide exposure while stationed in Vietnam.  The Veteran's certificate of death reflects that he passed away in April 2010.  The immediate causes of death were respiratory failure and metastatic salivary gland carcinoma.

In general, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the claimant must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran served in the Republic of Vietnam, and is thus presumed to have been exposure to herbicides, to include Agent Orange.  38 C.F.R. §§ 3.307, 3.309.  Although not of the list of disease presumed to be due to this exposure, the appellant has submitted credible and competent medical evidence from the Veteran's treating physician which indicates that that the salivary cancer was caused by this exposure.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  On the basis of this medical evidence linking the diagnosed cancer to the Veteran's presumed service, the Board grants the claim.

III.  Cause of Death and Burial Benefits

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).  Here, based on the above grant of service connection for the salivary cancer, the Board grants entitlement to service connection for the cause of death.

When a Veteran dies as a result of a service-connected disability or disabilities, VA is authorized to pay burial and funeral expenses, including the cost of transporting the body to the place of burial, at a rate specified for such deaths.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1704.  As the decision (above) grants service connection for the cause of the Veteran's death, the criteria for entitlement to VA burial benefits at the service-connected rate are met.



ORDER

Entitlement to service connection for cancer of the parotid gland (salivary gland) is granted (accrued benefits).

Service connection for the cause of the Veteran's death is granted.

The appeal seeking entitlement to VA burial benefits at the service-connected rate is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


